ON APPLICATION FOR REHEARING
PER CURIAM.
In their application for rehearing, Burley Sonnier and Vemita F. Sonnier urge three errors in our original judgment. We find merit in only one of the complaints of error. We find that we inadvertently failed to award the amount of $6,115 for the acquisition of a ten-foot-wide right-of-way required for a one-inch gas line, for a distance of 3,173 feet, for a total area to be acquired of .728 acres. Based on a value of $10,500 per acre, and 80% of that value as a servitude, the cost to acquire the right-of-way for the gas line would be $6,115. Accordingly, we hereby amend our original judgment to increase the award incidental to the acquisition of Parcel 6-1 by the amount of $6,115, plus 25% thereon as attorney’s fees.
In all other respects, our original judgment is affirmed.
Inasmuch as we have granted, by this per curiam, the added relief to which we believe the Sonniers are entitled, we see no need to grant a formal rehearing in the matter. In all other respects, the application for rehearing is denied.